Appeal from order of Family Court, denying defendant’s motion for an examination before trial in a paternity proceeding, dismissed, without costs. Appeals to the Appellate Division from orders of the Family Court may only be taken as of right from orders of disposition (Family Court Act, § 1012). An order of disposition is one that follows after a hearing upon a petition (§ 833) and makes one of the determinations on that petition set out in section 841. Appeals from any other order are discretionary with the Appellate Division (§ 1012). As no application for leave to appeal was made, the appeal is not properly before the court. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.